Exhibit 10.7

INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of February 7, 2007,
among RBS GLOBAL, INC., a Delaware corporation (“Target”), REXNORD LLC, a
Delaware limited liability company (f/k/a Rexnord Corporation) (“Rexnord” and,
together with Target, the “Borrowers”), the INCREMENTAL LENDERS (as defined
below) and MERRILL LYNCH CAPITAL CORPORATION, as administrative agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement referred to
below, to the CREDIT AGREEMENT dated as of July 21, 2006, among CHASE
ACQUISITION I, INC., a Delaware corporation (“Holdings”), the Borrowers, the
Lenders party thereto from time to time and the agents, arrangers and
bookrunners party thereto, as in effect immediately prior to this Amendment (the
“Credit Agreement”).

A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrowers, and have agreed to extend credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth therein.

B. The Borrowers have informed the Administrative Agent that they intend to
acquire (the “Acquisition”), directly or indirectly, the plumbing products
business of Jacuzzi Brands, Inc., pursuant to the Purchase Agreement, dated as
of October 11, 2006 (the “Purchase Agreement”).

C. Pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
requested that the Incremental Lenders (as defined below) provide Incremental
Term Loans (such term and each other capitalized term used but not defined
herein having the meaning assigned to such term in the Credit Agreement) in the
form of Other Term Loans in an aggregate principal amount of $200,000,000, to
finance, in part, the Acquisition and the payment of related fees and expenses.

D. The Incremental Lenders are willing to provide such Incremental Term Loans to
the Borrowers pursuant to the terms and subject to the conditions set forth
herein.

E. With respect to such Incremental Term Loans (i) Credit Suisse Securities
(USA) LLC (“CS Securities”) and Banc of America Securities LLC (“BAS”) will act
as joint lead arrangers and joint bookrunners (together in such capacity, the
“Arrangers”), (ii) CS Securities, BAS and UBS Securities LLC (“UBS Securities”)
will act as joint bookrunners, (iii) BAS will act as sole syndication agent and
(iv) UBS will act as documentation agent.

 

48



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, Holdings,
the Borrowers, the Incremental Lenders and the Administrative Agent hereby agree
as follows:

SECTION 1. Defined Terms. As used in this Amendment, the following terms have
the meanings specified below:

“Amendment Transactions” shall mean the execution and delivery of this Amendment
and the Reaffirmation Agreement (as defined in Section 6(f) hereof) by each
Person party hereto or thereto, the satisfaction of the conditions to the
effectiveness hereof and thereof and the consummation of the transactions
contemplated hereby and thereby.

“Incremental Effective Date” shall mean the date on which all the conditions set
forth or referred to in Section 6 hereof shall have been satisfied (or waived by
each of the Incremental Lenders).

“Incremental Lenders” shall mean the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04 of the Credit
Agreement), as well as any person that becomes an “Incremental Lender” hereunder
pursuant to Section 9.04 of the Credit Agreement.

“Incremental Tranche B-2 Term B Loan Commitment” shall mean, with respect to
each Incremental Lender, the agreement of such Incremental Lender to make a
Tranche B-2 Term B Loan hereunder on the Incremental Effective Date, expressed
as an amount representing the maximum principal amount of the Tranche B-2 Term B
Loan to be made by such Incremental Lender hereunder, as set forth on Schedule 1
hereto or in the Assignment and Acceptance Agreement pursuant to which such
Incremental Lender shall have assumed its Incremental Term Loan Commitment, as
applicable. The aggregate amount of the Incremental Tranche B-2 Term B Loan
Commitments of all Incremental Lenders as of the date of this Amendment will be
$200,000,000.

“Tranche B-2 Term B Loans” shall mean the loans made pursuant to Section 2 of
this Amendment.

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each Incremental Lender agrees to make a Tranche B-2 Term B Loan to the
Borrowers on the Incremental Effective Date in a principal amount not exceeding
such Incremental Lender’s Tranche B-2 Term B Loan Commitment. The funding of the
Tranche B-2 Term B Loans on the Incremental Effective Date shall be consummated
at a closing to be held at the offices of O’Melveny & Myers LLP, or at such
other place as the Borrowers and the Administrative Agent shall agree upon.
Unless previously terminated, the Tranche B-2 Term B Loan Commitments shall
terminate at 5:00 p.m., New York City time, on the Incremental Effective Date.

SECTION 3. Amendments to Section 1.01. (a) Section 1.01 of the Credit Agreement
is hereby amended by adding the following definitions in the appropriate
alphabetical order:

“Incremental Effective Date” shall have the meaning set forth in Section 1 of
the Tranche B-2 Term B Facility Amendment.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) the amount
of Consolidated Debt of the Borrowers and their Subsidiaries less, without
duplication, the

 

49



--------------------------------------------------------------------------------

Unrestricted Cash and Permitted Investments of the Borrowers and their
Subsidiaries, in each case as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Borrower most recently ended as of such date,
all determined on a consolidated basis in accordance with GAAP; provided, that
for purposes of clause (b) above, (i) EBITDA shall be determined for the
relevant Test Period on a Pro Forma Basis and (ii) EBITDA shall include all
adjustments of the nature used in connection with the calculation of Adjusted
EBITDA as set forth in footnote 3 to the “Summary Historical and Unaudited Pro
Forma Financial Data” under “Offering Circular Summary” in the Senior Unsecured
Notes Offering Memorandum and the Senior Subordinated Notes Offering Memorandum
to the extent such adjustments, without duplication, continue to be applicable
in the relevant Test Period; provided, further, that the Borrowers shall deliver
a Financial Officer’s certificate of the type contemplated by the last sentence
of the definition of “Pro Forma Basis” in respect of all adjustments pursuant to
clause (ii) above.

“Tranche B-1 Term B Borrowing” shall mean a Borrowing comprised of Tranche B-1
Term B Loans.

“Tranche B-1 Term B Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Tranche B-1 Term B Loans as set forth in
Section 2.01(a). The aggregate amount of the Tranche B-1 Term B Loan Commitments
on the Closing Date is $610.0 million.

“Tranche B-1 Term B Loans” shall mean the term loans made by the Lenders to the
Borrowers pursuant to Section 2.01(a).

“Tranche B-2 Term B Borrowing” shall mean a Borrowing comprised of Tranche B-2
Term B Loans.

“Tranche B-2 Term B Facility Amendment” shall mean the Incremental Facility
Amendment dated as of February 7, 2007, among the Borrowers, the Incremental
Term Lenders party thereto and the Administrative Agent.

“Tranche B-2 Term B Loan Commitment” shall have the meaning set forth in
Section 1 of the Tranche B-2 Term B Facility Amendment.

“Tranche B-2 Term B Loans” shall have the meaning set forth in Section 1 of the
Tranche B-2 Term B Facility Amendment.

(b) The definition of the term “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

“Applicable Margin” shall mean for any day (i) with respect to any Tranche B-1
Term B Loan or Revolving Facility Loan, the applicable rate determined pursuant
to the Pricing Grid and (ii) with respect to any Tranche B-2 Term B Loans,
2.25% per annum in the case of any Eurocurrency Loan and 1.25% per annum in the
case of any ABR Loan; provided, that on and after the first Adjustment Date
occurring after delivery of the financial statements and certificates required
by Section 5.04 upon the completion of one full fiscal quarter of the Borrowers
after the Incremental Effective Date, the Applicable Margin with respect to the
Tranche B-2 Term Loans will be determined pursuant to the Pricing Grid.

 

50



--------------------------------------------------------------------------------

(c) The table captioned “Pricing Grid for Term B Loans” in the definition of
Pricing Grid in Section 1.01 of the Credit Agreement is hereby deleted in its
entirety and replaced by the following table:

Pricing Grid for Tranche B-1 Term B Loans

 

Corporate

Credit Ratings

(Moody’s/ S&P)

  

Applicable

Margin for

ABR Tranche

B-1 Term B

Loans

  

Applicable

Margin for

Eurocurrency

Tranche B-1

Term B Loans

B1 or better by Moody’s and B+ or better by S&P

   1.25%    2.25%

Otherwise

   1.50%    2.50%

Pricing Grid for Tranche B-2 Term B Loans

 

Total Net

Leverage Ratio

  

Applicable

Margin for

ABR Tranche

B-2 Term B

Loans

  

Applicable

Margin for

Eurocurrency

Tranche B-2

Term B Loans

Less than or equal to 5.50 to 1.00

   1.00%    2.00%

Greater than 5.50 to 1.00

   1.25%    2.25%

For the purposes of the foregoing relating to Revolving Facility Loans,
Swingline Loans and Tranche B-2 Term B Loans, changes in the Applicable Margin
and Applicable Commitment Fee resulting from changes in the Total Senior Secured
Bank Leverage Ratio and the Total Net Leverage Ratio shall become effective on
the date (the “Adjustment Date”) that is three Business Days after the date on
which financial statements are delivered to the Lenders pursuant to Section 5.04
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 5.04, then, at the option of the
Administrative Agent or the Required Lenders, until the date that is three
Business Days after the date on which such financial statements are delivered,
the pricing level that is one pricing level higher than the pricing level
theretofore in effect shall apply as of the first Business Day after the date on
which such

 

51



--------------------------------------------------------------------------------

financial statements were to have been delivered but were not delivered. Each
determination of the Total Senior Secured Bank Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination of the
Total Senior Secured Bank Leverage Ratio pursuant to Section 6.11.

For purposes of the foregoing relating to Tranche B-1 Term B Loans, (i) if
either S&P or Moody’s shall not have in effect a corporate credit rating (other
than by reason of the circumstances referred to in the following sentence), then
such rating agency (or, if an Event of Default has occurred and is continuing,
both rating agencies) will have deemed to have established a corporate credit
rating that is below B+ (in the case of S&P) or below B1 (in the case of
Moody’s) and (ii) if any rating established or deemed to have been established
by S&P or Moody’s shall be changed (other than as a result of a change in the
rating system of either S&P or Moody’s), the change in the Applicable Margin
shall be effective as of the date on which such change is first announced by the
rating agency making such change. If the rating system of S&P or Moody’s shall
change, or if either such rating agency shall cease to be in the business of
issuing corporate credit ratings, the Borrowers and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the non-availability of ratings from such rating agency and, pending
the effectiveness of any such amendment, the rating of such rating agency shall
be determined by reference to the rating most recently in effect from such
rating agency prior to such change or cessation.

(d) The definition of the term “Repricing Transaction” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the text “Tranche B-1”
immediately preceding each occurrence of the text “Term B Loans” set forth
therein.

(e) The definition of the term “Term B Borrowing” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

“Term B Borrowing” shall mean any Tranche B-1 Term B Borrowing or any Tranche
B-2 Term B Borrowing.

(f) The definition of the term “Term B Loan Commitment” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced by the following
text:

“Term B Loan Commitment” shall mean with respect to each Lender, such Lender’s
(a) Tranche B-1 Term B Loan Commitment, (b) Tranche B-2 Term B Loan Commitment
or (c) commitment to make Incremental Term Loans in the form of Term B Loans as
set forth in Section 2.01(c). The initial amount of each Lender’s Term B Loan
Commitment is set forth on Schedule 2.01, Schedule 1 to the Tranche B-2 Term B
Facility Amendment or in the Assignment and Assumption or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Term B Loan
Commitment (or its Incremental Term Commitment), as applicable.

 

52



--------------------------------------------------------------------------------

(g) The definition of the term “Term B Loans” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

“Term B Loans” shall mean (a) the Tranche B-1 Term B Loans, (b) the Tranche B-2
Term B Loans and (c) any Incremental Term Loans in the form of Term B Loans made
by the Incremental Term Lenders to the Borrowers pursuant to Section 2.01(c).

SECTION 4. Amendment to Section 2.01. Section 2.01(a) of the Credit Agreement is
hereby amended by inserting the text “Tranche B-1” immediately preceding each
occurrence of the text “Term B Loans” in Section 2.01(a).

SECTION 5. Amendment to Section 2.03. Section 2.03(i) of the Credit Agreement is
hereby amended by deleting the text “Term B Loans” and replacing it with
“Tranche B-1 Term B Loans, Tranche B-2 Term B Loans”.

SECTION 6. Amendment to Section 2.10. (a) Section 2.10(a)(i) of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text:

(i) the Borrowers shall repay Tranche B-1 Term B Borrowings and Tranche B-2
Term B Borrowings, as applicable, on each date set forth below or, if any such
date is not a Business Day, on the next succeeding Business Day, in the
aggregate principal amount set forth opposite such date (each such date being
referred to as a “Term B Loan Installment Date”):

 

Date

   Amount of
Tranche B-1 Term B
Borrowings
to Be Repaid    Amount of
Tranche B-2
Term B Borrowings
to Be Repaid December 31, 2006    $ 1,525,000.00      —   March 31, 2007    $
1,525,000.00    $ 500,000.00 June 30, 2007    $ 1,525,000.00    $ 500,000.00
September 30, 2007    $ 1,525,000.00    $ 500,000.00 December 31, 2007    $
1,525,000.00    $ 500,000.00 March 31, 2008    $ 1,525,000.00    $ 500,000.00
June 30, 2008    $ 1,525,000.00    $ 500,000.00 September 30, 2008    $
1,525,000.00    $ 500,000.00 December 31, 2008    $ 1,525,000.00    $ 500,000.00
March 31, 2009    $ 1,525,000.00    $ 500,000.00 June 30, 2009    $ 1,525,000.00
   $ 500,000.00 September 30, 2009    $ 1,525,000.00    $ 500,000.00
December 31, 2009    $ 1,525,000.00    $ 500,000.00 March 31, 2010    $
1,525,000.00    $ 500,000.00 June 30, 2010    $ 1,525,000.00    $ 500,000.00
September 30, 2010    $ 1,525,000.00    $ 500,000.00 December 31, 2010    $
1,525,000.00    $ 500,000.00 March 31, 2011    $ 1,525,000.00    $ 500,000.00
June 30, 2011    $ 1,525,000.00    $ 500,000.00 September 30, 2011    $
1,525,000.00    $ 500,000.00 December 31, 2011    $ 1,525,000.00    $ 500,000.00
March 31, 2012    $ 1,525,000.00    $ 500,000.00 June 30, 2012    $ 1,525,000.00
   $ 500,000.00

September 30, 2012

   $ 1,525,000.00    $ 500,000.00

December 31, 2012

   $ 1,525,000.00    $ 500,000.00

March 31, 2013

   $ 1,525,000.00    $ 500,000.00

June 30, 2013

   $ 1,525,000.00    $ 500,000.00

Term B Facility Maturity Date

   $ 568,825,000.00    $ 187,000,000.00

 

53



--------------------------------------------------------------------------------

(b) Section 2.10(e) of the Credit Agreement is hereby amended by inserting the
text “Tranche B-1” immediately preceding the text “Term B Loans” set forth
therein.

SECTION 7. Amendment to Section 2.19. Section 2.19(d) of the Credit Agreement is
hereby amended by inserting the text “Tranche B-1” immediately preceding the
text “Term B Loans” set forth therein.

SECTION 8. Amendment to Sections 3.12 and 5.04. (a) Section 3.12 of the Credit
Agreement is hereby amended by inserting the text “Tranche B-1” immediately
preceding the text “Term B Loans” set forth therein.

(b) Section 5.04(c) of the Credit Agreement is hereby amended by inserting the
text “and setting forth the calculation of the Total Net Leverage Ratio as of
the end of such quarter” immediately after the text “Financial Performance
Covenant” set forth therein.

SECTION 9. Conditions. The obligations of the Incremental Lenders to make the
Tranche B-2 Term B Loans hereunder shall not become effective until the date on
which each of the following conditions is satisfied:

(a) The Administrative Agent shall have received (i) from the applicable
Borrower, at or prior to the time required by Section 2.03 of the Credit
Agreement, a Borrowing Request with respect to the Borrowing of the Tranche B-2
Term B Loans that complies with the requirements of Section 2.03 of the Credit
Agreement and (ii) from each party hereto, either (A) a counterpart of this
Amendment signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Incremental Lenders and dated as
of the Incremental Effective Date) of (i) O’Melveny & Myers LLP, special counsel
for the Borrowers, (ii) Patty Whaley, Esq., General Counsel of the Borrowers and
their Subsidiaries, (iii) Murtha Cullina LLP, Connecticut counsel to Sanitary
Dash Manufacturing Inc., (iv) Alston & Bird LLP, Georgia counsel to Gary
Concrete Products, Inc., (v) Reed Smith LLP, Pennsylvania counsel to Zurn
Industries Inc., (vi) Sher Garner Cahill Richter Klein & Hilbert, LLC, Louisiana
counsel to Prager Incorporated and (vii) Preston Gates Ellis LLP, Washington
counsel to Zurn EPC Services, Inc. The Borrowers hereby request such counsel to
deliver such opinions.

 

54



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party on the
Incremental Effective Date, the authorization of the Amendment Transactions and
any other legal matters relating to such Loan Parties or the Loan Documents, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel.

(d) On the Incremental Effective Date, (i) the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, (ii) the Borrowers shall be in Pro Forma Compliance after giving
effect to the Tranche B-2 Term B Loans and the application of the proceeds
therefrom as if made and applied on the Incremental Effective Date and (iii) the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrowers, dated as of the Incremental Effective Date, confirming
compliance with the conditions set forth in clauses (i) and (ii) of this
paragraph (d).

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Incremental Effective Date (to the extent
invoiced at least three Business Days prior to the Incremental Effective Date).

(f) A Reaffirmation Agreement substantially in the form of Exhibit A hereto (the
“Reaffirmation Agreement”) shall have been executed and delivered by each party
thereto.

(g) A Supplement or Acknowledgement and Consent to the Collateral Agreement, as
applicable, shall have been delivered by each Subsidiary set forth on
Schedule 6(g).

(h) The Collateral Agent shall have received counterparts of each Mortgage to be
entered into with respect to each Mortgaged Property set forth on Schedule 6(h)
duly executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing.

(i) The Acquisition shall be consummated simultaneously with the Borrowing of
the Incremental Term Loans in accordance with applicable law and on the terms
described in the Purchase Agreement and all related material agreements, without
giving effect to any waiver or other modification thereof that is materially
adverse to the interests of the Lenders not approved by the Arrangers (which
approval shall not be unreasonably withheld or delayed).

(j) The Borrowers shall have received not less than (i) $275,000,000 in gross
cash proceeds in the form of an equity contribution from the Fund and the
Management Group and (ii) $460,000,000 in gross cash proceeds from the issuance
of senior unsecured notes having terms and conditions (other than in respect of
interest rate and call premiums) that are in the aggregate no less favorable to
the Borrowers than, and maturing no earlier than, the senior unsecured notes.

Notwithstanding the foregoing, the obligations of the Incremental Lenders to
make Tranche B-2 Term B Loans shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m., New York City Time
on March 17, 2007 (and, in the event such conditions are not so satisfied, this
Amendment shall terminate at such time).

 

55



--------------------------------------------------------------------------------

SECTION 10. Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and to each of the Incremental Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

(b) Neither the performance by any Loan Party of the Amendment Transactions, nor
compliance by such Loan Party with the terms and provisions of the Reaffirmation
Agreement (and, in the case of the Borrowers, this Amendment), will (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
such Loan Party, (B) any applicable order of any court or any rule, regulation
or order of any Governmental Authority or (C) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which such Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 7(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings (prior to a
Qualified IPO), the Borrowers or any Subsidiary Loan Party, other than the Liens
created by the Loan Documents and Permitted Liens.

(c) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the
Incremental Effective Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

(d) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.

SECTION 11. Effectiveness; Amendments; Counterparts. This Amendment shall become
effective as of the date first above written when the Administrative Agent shall
have received counterparts of this Amendment that, when taken together, bear the
signatures of the Borrowers and the Incremental Lenders. This Amendment may not
be amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrowers, the Administrative Agent and each Incremental Lender.
This Amendment may be executed in two

 

56



--------------------------------------------------------------------------------

or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy shall be
effective as delivery of a manually executed counterpart of this Amendment.

SECTION 12. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Bank, the Borrowers or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrowers to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. After the date this Amendment becomes effective, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute an “Incremental Assumption Agreement”, the
Incremental Lenders shall constitute “Lenders”, this Amendment and the
Reaffirmation Agreement shall constitute “Loan Documents”, the Tranche B-2 Term
B Loans shall constitute “Incremental Term Loans” and “Term B Loans” and the
Tranche B-2 Term B Loan Commitments shall constitute “Incremental Term Loan
Commitments”, in each case for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 13. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 14. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment, to
the extent required by Section 9.05 of the Credit Agreement.

SECTION 15. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed by their respective authorized officers as of the
day and year first written above.

 

RBS GLOBAL, INC., By:  

/s/ George C. Moore

Name:   George C. Moore Title:  

Executive Vice President and

 

Chief Financial Officer

 

REXNORD LLC, By:  

/s/ George C. Moore

Name:   George C. Moore Title:   Executive Vice President and
Chief Financial Officer

 

58



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent By:  

/s/ Don Burkitt

  Name: Don Burkitt   Title: Vice President

 

59



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Incremental Lender

by  

/s/ Ian Nalitt

  Name: Ian Nalitt   Title: Vice President By  

/s/ Denise L. Alvarez

  Name: Denise L. Alvarez   Title: Associate

 

60